Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 1 of 9 PageID #: 142




                       UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NEW YORK


                                                      )
 SUNBELT RENTALS, INC.                                )
      Plaintiff                                       )
                                                      )
                                      vs.             )       Case No.: 1:21-cv-3136
                                                      )
                                                      )
 DEMAND ELECTRIC, INC. and                            )
 ANDREAS KOURKOUMELIS                                 )
     Defendants                                       )
                                                      )

                                AMENDED COMPLAINT

       Pursuant to Fed. R. Civ. P. 15(a)(1), Plaintiff Sunbelt Rentals, Inc. (“Sunbelt”) files

this Amended Complaint against Defendants Demand Electric, Inc. (“Demand Electric”) and

Andreas Kourkoumelis.

                                            PARTIES

       1.      Plaintiff Sunbelt is a corporation formed under the laws of North Carolina. Its

principal place of business is in South Carolina.

       2.      Defendant Demand Electric is a corporation formed under the laws of New

York. Upon information and belief, Demand Electric’s principal place of business is located

in Astoria, Queens County, New York.

       3.      Defendant Andreas Kourkoumelis is an individual. Upon information and

belief, Mr. Kourkoumelis is domiciled in the state of New York. Mr. Kourkoumelis executed

in his individual capacity a personal guaranty (the “Guaranty”) for any and all indebtedness

on the part of Demand Electric. Recovery of that indebtedness is at issue in this action.




                                               1
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 2 of 9 PageID #: 143



                                         JURISDICTION

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a)(1) because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and the action is between citizens of different states.

       5.      Plaintiff Sunbelt is incorporated in North Carolina and maintains its principal

place of business in South Carolina. Sunbelt is therefore a citizen of North Carolina and South

Carolina for diversity purposes.

       6.      Defendant Demand Electric is incorporated under the laws of New York, and

upon information and belief, maintains its principal place of business Astoria, Queens County,

New York. Therefore, Demand Electric is a citizen of New York for diversity purposes.

       7.      Upon information and belief, Mr. Kourkoumelis is domiciled in New York and

is therefore a citizen of New York.

       8.      As both Defendant Demand Electric and Defendant Andreas Kourkoumelis are

citizens of New York, and Plaintiff Sunbelt is a citizen of North Carolina (state of

incorporation) and South Carolina (state of principal place of business), this action is between

citizens of different states. Sunbelt seeks recovery of an amount greater than $75,000,

exclusive of interests and costs. Accordingly, this Court has diversity jurisdiction pursuant to

28 U.S.C. § 1332.

       9.      This Court has personal jurisdiction over Defendant Demand Electric because

it is incorporated and maintains its principal place of business in the state of New York.

Further, Demand Electric transacted business in the state of New York, and those transactions

form the basis of this action.

       10.     This Court has personal jurisdiction over Defendant Andreas Kourkoumelis

because he is a citizen of the state of New York. Further, Mr. Kourkoumelis transacted

                                                2
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 3 of 9 PageID #: 144



business in the state of New York, and those transactions form the basis of this action. Mr.

Kourkoumelis also personally guaranteed any and all indebtedness on the part of Demand

Electric, which this action seeks to enforce.

                                            VENUE

       11.     Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because both

Defendants are residents of the state of New York; Demand Electric is a resident of the Eastern

District of New York; and a substantial part of the events or omissions giving rise to the claims

occurred in the Eastern District of New York.

                                            FACTS

       12.     Sunbelt rents equipment to its customers for use in construction projects.

       13.     Upon information and belief, Demand Electric is a general contractor.

       14.     In 2011, Andreas Kourkoumelis, President of Demand Electric, executed on

Demand Electric’s behalf a credit application (the “Application”) with Sunbelt. A true and

accurate copy of the Application is attached hereto as Exhibit A.

       15.     By submitting its Application, Demand Electric agreed to Sunbelt’s Terms

Agreement (the “Open Account Terms”). A true and accurate copy of these Open Account

Terms can be found on page 2 of Exhibit A.

       16.     Under the Open Account Terms, all invoices that are not paid when due are

subject to service charges of 1.5% per month. (Exhibit A at p. 2). Further, under the Open

Account Terms, Demand Electric agreed to pay all costs and expenses Sunbelt incurs in

collecting balances due — including reasonable attorneys’ fees not to exceed “a sum equal to

fifteen percent (15%) of the outstanding balances owing.” (Id.).

       17.     Part of the Application included a provision for a personal guaranty (the

“Guaranty”) of Demand Electric’s debts to Sunbelt. Andreas Kourkoumelis executed in his

                                                3
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 4 of 9 PageID #: 145



individual capacity the Guaranty as Demand Electric’s guarantor. (Exhibit A at p. 2). Mr.

Kourkoumelis personally guaranteed “to pay on demand any sum which is due by Customer

to [Sunbelt] whenever Customer fails to pay the same.” (Id.).

       18.     In May 2011, Sunbelt approved Demand Electric’s Application. Sunbelt’s

approval established an open account (“Open Account”) through which Demand Electric

could rent equipment from Sunbelt on credit.

       19.     Following Sunbelt’s approval of Demand Electric’s Application, Demand

Electric began renting equipment from Sunbelt on Demand Electric’s Open Account.

       20.     Demand Electric agreed to Sunbelt’s Rental Contract and Terms and

Conditions (“Rental Terms and Conditions”) when it accepted each piece of Equipment and

received each invoice. (See Exhibit A at p. 2) (“Customer has received, read, understands and

accepts all of the terms and conditions of [Sunbelt’s] rental contract, which terms and

conditions are on the reverse side of each and every rental contract . . . .”). A true and correct

copy of the complete Rental Terms and Conditions is attached hereto as Exhibit B.

       21.     Under the Rental Terms and Conditions, Demand Electric agreed to “pay all

costs and expenses of collection, including but not limited to, reasonable attorney’s fees” that

Sunbelt incurs in collecting any outstanding balances. (Exhibit B at p.2).

       22.     Beginning on June 12, 2020, Demand Electric became overdue on rental

payments for the Equipment. A true and accurate copy of the unpaid invoices (the “Invoices”)

reflecting the rental charges and late fees for the Equipment is attached hereto as Exhibit C.

       23.     Demand Electric has failed to remit payment for its overdue invoices and has

failed to pay the outstanding balance on its Open Account with Sunbelt.

       24.     A true and correct copy of Sunbelt’s account summary for Demand Electric

(the “Account Summary”) is attached hereto as Exhibit D. The Account Summary reflects

                                                4
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 5 of 9 PageID #: 146



that Demand Electric’s principal balance is $199,552.58, and that as of the date of this

Amended Complaint, the accrued service charges total $26,839.21. The Account Summary

therefore shows that Demand Electric’s total outstanding balance, including the amount of the

unpaid invoices and applicable service charges, equals $226,391.79.

       25.     Sunbelt has also incurred substantial attorney’s fees in its attempts to collect

this balance due, and it will continue to incur attorney’s fees throughout this action.

       26.     Demand Electric’s balance due exceeds the sum of $75,000. This dispute

therefore exceeds the jurisdictional minimum. Moreover, Demand Electric continues to incur

service charges on its past due account and attorney’s fees as this action progresses.

                   CLAIM 1 – BREACH OF CONTRACT: DEMAND ELECTRIC, INC.

       27.     Sunbelt repeats, reiterates, and incorporates all allegations contained in the

preceding paragraphs of this Amended Complaint.

       28.     The Open Account Terms, the Rental Terms and Conditions, and the Invoices

constitute the contract between Sunbelt and Demand Electric.

       29.     Despite proper demand, Demand Electric breached that contract by failing to

pay Sunbelt for its rental of the Equipment.

       30.     Sunbelt suffered damages because of Demand Electric’s breach of contract.

                 CLAIM 2 – ACTION ON OPEN ACCOUNT: DEMAND ELECTRIC, INC.

       31.     In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 26 of this Amended Complaint.

       32.     Sunbelt provided a series of services to Demand Electric by enabling Demand

Electric to rent equipment on credit.




                                               5
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 6 of 9 PageID #: 147



       33.      As evidence in the Invoices and Account Summary attached hereto as Exhibits

C and D, respectively, an unsettled debt exists on Demand Electric’s Open Account. That debt

remains unresolved.

       34.      Accordingly, Sunbelt has suffered damages because of Demand Electric’s

failure to settle the debts on its Open Account.

                   CLAIM 3 – BREACH OF GUARANTY: ANDREAS KOURKOUMELIS

       35.      In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 26 of this Amended Complaint.

       36.      Mr. Kourkoumelis executed the Guaranty as Demand Electric’s Guarantor.

       37.      Mr. Kourkoumelis has failed to pay Sunbelt the amounts Demand Electric

owes Sunbelt.

       38.      Sunbelt has suffered damaged because of Mr. Kourkoumelis’s breach of the

Guaranty.

                    CLAIM 4 – UNJUST ENRICHMENT: DEMAND ELECTRIC, INC.

       39.      In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 26 of this Amended Complaint.

       40.      Sunbelt rented the Equipment to Demand Electric.

       41.      Demand Electric did not pay to Sunbelt the rental charges for the Equipment,

and it would be unjust for Demand Electric to retain the benefit of such Equipment without

paying for the same.

       42.      Accordingly, Demand Electric is liable to Sunbelt for the value of such benefit,

under the theory of unjust enrichment.




                                               6
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 7 of 9 PageID #: 148



                       CLAIM 5 – ATTORNEYS’ FEES: DEMAND ELECTRIC, INC.
                                  AND ANDREAS KOURKOUMELIS

        43.     In addition and/or in the alternative, Sunbelt repeats, reiterates, and

incorporates all allegations contained in paragraphs 1 through 26 of this Amended Complaint.

        44.     Because of the plain breaches by Demand Electric, it became necessary for

Sunbelt to retain attorneys to litigate its claims.

        45.     In accordance with the Rental Terms and Conditions and Open Account

Terms, Sunbelt is entitled to recover from Demand Electric the reasonable attorneys’ fees

Sunbelt has incurred and will incur in enforcing its rights. Additionally, under the Open

Account Terms, Sunbelt is entitled to recover these amounts from Andreas Kourkoumelis,

who signed the Guaranty, in his individual capacity.

                                      PRAYER FOR RELIEF

        WHEREFORE, Sunbelt respectfully requests that this Court enter a judgment in

Sunbelt’s favor granting the following relief: (i) a judgment making Defendants Demand

Electric and Andreas Kourkoumelis liable to Sunbelt for the following: the Principal Amount,

service charges that have accrued and will continue to accrue until the unpaid principal amount

of the Invoices is fully collected, attorneys’ fees and other costs and expenses Sunbelt has

incurred and will continue to incur to collect the amounts owed to Sunbelt, all other damages

Sunbelt has suffered, pre-judgment interest, and post-judgment interest; and (ii) any other and

further relief that this Court deems just and proper.

        Respectfully submitted, this the 9th day of June, 2021.



                                                /s/Valerie Diden Moore
                                                Valerie Diden Moore, Esq.
                                                BUTLER SNOW LLP
                                                The Pinnacle at Symphony Place, Suite 1600

                                                 7
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 8 of 9 PageID #: 149



                                    150 3rd Avenue South
                                    Nashville, TN 37201
                                    (615) 651-6700 Telephone
                                    (615) 651-6701 Facsimile
                                    valerie.moore@butlersnow.com

                                    Derek Rajavuori, Esq.*
                                    BUTLER SNOW LLP
                                    1170 Peachtree Street NE
                                    Suite 1900
                                    Atlanta, Georgia 30309
                                    (678) 515-5000 Telephone
                                    (678) 515-5000 Facsimile
                                    derek.rajavuori@butlersnow.com

                                    *Pro hac vice application filed




                                    8
Case 1:21-cv-03136-BMC Document 9 Filed 06/09/21 Page 9 of 9 PageID #: 150



                             CERTIFICATE OF SERVICE

       I, Derek S. Rajavuori, do hereby certify that I have this day electronically filed the

foregoing document with the Clerk of the Court using the ECF system. I further certify that I

served the forgoing document via U.S. Mail, postage prepaid on the following:

       Demand Electric, Inc.
       c/o Andrew Kourkoumelis, President
       3133 31st St.
       2nd Floor
       Astoria, NY 11106

       Andreas Kourkoumelis
       3133 31st St.
       2nd Floor
       Astoria, NY 11106

       This the 9th day of June, 2021.

                                             /s/ Derek S. Rajavuori
                                             Derek S. Rajavuori




                                             9
